Title: From Alexander Hamilton to Alexander Richards, 15 May 1800
From: Hamilton, Alexander
To: Richards, Alexander


          
            Sir,
            NY.  May 15th. 1800
          
          I have received your letter of the fourteenth instant—
          You did perfectly right in continuing to furnish Hospital stores, and I give my sanction to the past. In future these stores will be furnished by Ebenezer Stevens Esr. But you will continue to supply provisions to the troops both sick and well—— none of the component parts of  the ration coming within the description of Hospital stores.
          As it would be attended with real loss to furnish fresh beef at this season of the year to so small a number of men as are now at W Point, I consent that veal and mutton be issued as a substitute—This, however, must not be continued beyond the first middle of August without my special permission—
          If there are other places in the same situation with West Point you will mention them to me particularly that I may judge—I cannot give my sanction —— without a precise description
          Mr. Richards—
        